DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 
Response to Amendment
This office action is in response to amendment/reconsideration filed on 04/05/2021, the amendment/reconsideration has been considered. Claims 1, 21 and 28 have been amended, claims 12, 15 and 16 are canceled. Claims 1-11, 13, 14, 17-36 are pending for examination as cited below.	

Allowable Subject Matter
Claim 1-11, 13, 14, 17-36 are allowed.

Reasons for Allowance
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeCharms et al. (Pub. No.: US 2014/0368601 A1) is one of the most pertinent art in the field of endeavor and discloses, determining a location of a mobile computing device using one or more of a plurality of data sources; communicating, by the mobile computing device, with another computing device as part of a two-way video chat session over a first network connection, the communicating including transmitting the location of the mobile computing device; displaying, as part of the two-way video chat session, real-time video from the other computing device; recording video using one or more cameras that are accessible to the mobile computing device; and transmitting, over a second network connection, the video to a remote storage system for persistent storage.
Bae et al. (Pub. No.: US 2014/0036993 A1) is yet another most pertinent art in the field of invention and discloses, a video transcoding device for calculating a minimum required compression rate required by a measured streamable bandwidth, selecting, as a transcoding encoding option, each of encoding options making up an encoding option combination with the lowest CPU usage rate of when at least one encoding option, from an encoding option combination having a greater compression rate of when at least one encoding option is combined and encoded, than the minimum required compression rate, is combined and encoded, and using the selected transcoding encoding option to transcode and transmit the video contents to a user terminal; and a user terminal for receiving and displaying the video contents transcoded according to the transcoding encoding option from the video transcoding device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/           Primary Examiner, Art Unit 2446